Citation Nr: 1337748	
Decision Date: 11/19/13    Archive Date: 12/06/13

DOCKET NO.  11-11 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability evaluation for degenerative joint disease of the right knee with instability, currently rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for degenerative arthritis of the left knee, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and H. S. 



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from May 1969 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  

The Veteran appeared at a videoconference hearing in March 2013.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the time of her March 2013 videoconference hearing, the Veteran testified that her left and right knee disorders had worsened since the time of the last VA examination.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that her disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Veteran's representative also requested that the Veteran be afforded an additional VA examination to determine the current instability of her left and right knees.  Accordingly, the Board finds that a remand for an additional VA examination is required.  38 U.S.C.A. § 5103A(d) (West 2002).

A her March 2013 hearing, the Veteran testified that she continued to receive treatment for her left and right knee disorders.  Additional VA treatment records date through August 2012, along with the appropriate waiver, were received from the Veteran following the hearing.  The Veteran should be requested to identify any treatment she has received since August 2012 so than an attempt can be made to obtain any additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers or treatment facilities who have provided treatment for knee problems since August 2012.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by her.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for a VA orthopedic examination to determine the symptoms and severity of her service-connected right and left knee disorders.  The claims file and all relevant medical records should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner should be performed. 

As to the right and left knees, the examiner should report the ranges of knee motion in degrees.  The examiner(s) should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms, slight, moderate, or severe.

3.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal. If any benefit sought remains denied, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


